Motion Granted; Order filed June 18, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00385-CV
                                   ____________

                    WILLIAM CARL WOOLEY, Appellant

                                         V.

                         RANDY SCHAFFER, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-05833


                                     ORDER

      On April 22, 2013, appellant filed a pro se notice of appeal from the trial
court’s order signed April 3, 2013, dismissing the underlying suit. Unless excused
by statute or rule, an appellant must pay the required filing fees when filing a
notice of appeal. See Tex. R. App. P. 5 (requiring parties to pay the filing fees at
the time an item is presented for filing); see also Tex. R. App. P. 20.1(c) (requiring
that an affidavit of indigence be filed before or with the notice of appeal). The
appellate filing fee has not been paid. On May 21, 2013, this court notified
appellant that the filing fee was past due and the appeal was subject to dismissal
unless the fee was paid within 10 days.

      On May 29, 2013, appellant filed a motion for an extension of time to
proceed in forma pauperis. He included an affidavit of indigence and a copy of the
printout showing the balance in his inmate trust fund account.

      Pursuant to the requirements of Texas Rule of Appellate Procedure
20.1(d)(2), this court forwarded a copy of appellant’s affidavit to the trial court
clerk and court reporter. The clerk, court reporter, or any party may challenge an
affidavit in the court in which the affidavit was filed. Tex. R. App. P. 20.1(e). The
court advised in its notice that any contest to appellant’s affidavit of indigence was
required to be filed in this court on or before June 10, 2013. See id. No contest was
filed by the deadline. Unless a contest is timely filed, the affidavit’s allegations
will be deemed true, and appellant will be allowed to proceed without advance
payment of costs. See id. 20.1(f). Accordingly, we issue the following order:

      Appellant’s motion is GRANTED. Appellant may proceed without the
advance payment of costs on appeal. The Harris County District Clerk is directed
to file a clerk’s record containing the items listed in Texas Rule of Appellate
Procedure 34.5(a), and those documents specifically requested by appellant to be
included in the clerk’s record, on or before July 17, 2013.

      Terri Anderson, the court reporter for the 11th District Court, has notified
this court that no record was made in this case. In addition, appellant is excused
from paying the appellate filing fee due to his indigent status. See Tex. R. App. P.
20.1(f).

                                   PER CURIAM


                                          2